DETAILED ACTION
This action is in response to the amendment dated 12/14/2020.  Claims 1 and 3 are currently amended.  No claims have been canceled.  No claims are newly added.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section III. 35 U.S.C. 103 Rejections on pages 8-14 of the response filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-9 and 16-20 under 35 U.S.C. 103 as being unpatenable over Walters (US 4413648) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moog (“2-Way Slip-In Cartridge Valves Directional and Pressure Function; Non-Patent Literature citation number 1 listed on the Information Disclosure Statement dated 10/27/2020).
It is considered that the Moog reference discloses a pilot-operated hydraulic directional cartridge valve having an installation sleeve (considered the combination of elements labeled ‘IS’ in the annotated figure below) configured to be inserted into an installation bore of a hydraulic block (10; as depicted in the figure on page 5) wherein the installation sleeve includes a first sleeve portion (considered the portion of the 
It is considered that the Moog reference discloses wherein a ratio of the first external sealing diameter (the external diameter of the portion ‘FSP’ in the annotated figure) to the guide diameter (portion labeled ‘GD’ in the annotated figure) from the control slide is in a range between 1.10 and 1.28 (the ratio is taken from measurements of the original scale figures wherein the outer diameter of the first sealing portion is 2.1 cm and the internal diameter of the guide diameter is 1.8 cm; wherein the ratio of first external sealing diameter to the guide diameter is a ratio of 2.1 cm to 1.8 cm which is 1.1667).
Alternatively, if the rationale in the above paragraph is not persuasive, it is considered that the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of 
Additionally, the Eichler reference (US 20080185047) discloses that it is well known in fluid mechanics that for a given flow geometry and fluid, the pressure can be directly correlated to a flow rate (see paragraph [0037]).  Therefore it is considered that it would be within the skill of one of ordinary skill in the art to adjust the flow geometry (i.e., the sizes of the fluid passageways) in order to adjust a flow rate through the flow passageways.  

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Information Disclosure Statement
The information disclosure statement filed 10/27/2020 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 6/17/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moog (“2-Way Slip-In Cartridge Valves Directional and Pressure Function; Non-Patent Literature citation number 1 listed on the Information Disclosure Statement dated 10/27/2020).
Regarding claim 1, the Moog reference discloses a pilot-operated hydraulic directional cartridge valve (EX poppet depicted on page 8; also as depicted in the annotated figure below) having an installation sleeve (considered the combination of elements labeled ‘IS’ in the annotated figure) configured to be inserted into an installation bore of a hydraulic block (10; as depicted in the figure on page 5) and including an internal bore (considered the port in the hydraulic block 10 that receives the sleeve and cap 6 as shown in figure 5), a first sleeve portion (considered the portion of the installation sleeve at ‘FSP’ in the annotated figure) positioned towards a first front 
Additionally, it is considered that the Moog reference discloses wherein a ratio of the first external sealing diameter (the external diameter of the portion ‘FSP’ in the annotated figure) to the guide diameter (portion labeled ‘GD’ in the annotated figure) from the control slide is in a range between 1.10 and 1.28 (the ratio is taken from measurements of the original scale figures wherein the outer diameter of the first sealing portion is 2.1 cm and the internal diameter of the guide diameter is 1.8 cm; wherein the ratio of first external sealing diameter to the guide diameter is a ratio of 2.1 cm to 1.8 cm which is 1.1667).

    PNG
    media_image1.png
    650
    705
    media_image1.png
    Greyscale


In regards to claim 2, the Moog reference discloses wherein a ratio of the first external sealing diameter (the external diameter of the portion ‘FSP’ in the annotated figure) to the guide diameter (portion labeled ‘GD’ in the annotated figure) from the control slide is in a range between 1.12 and 1.27 (the ratio is taken from measurements of the original scale figures wherein the outer diameter of the first sealing portion is 2.1 cm and the internal diameter of the guide diameter is 1.8 cm; wherein the ratio of first external sealing diameter to the guide diameter is a ratio of 2.1 cm to 1.8 cm which is 1.1667).

Additionally, it is considered that the Moog reference discloses wherein a ratio of the first external sealing diameter (the external diameter of the portion ‘FSP’ in the annotated figure) to the guide diameter (portion labeled ‘GD’ in the annotated figure) from the control slide is in a range between 1.10 and 1.22 (the ratio is taken from measurements of the original scale figures wherein the outer diameter of the first sealing portion is 2.1 cm and the internal diameter of the guide diameter is 1.8 cm; wherein the ratio of first external sealing diameter to the guide diameter is a ratio of 2.1 cm to 1.8 cm which is 1.1667).
In regards to claim 4, the Moog reference discloses wherein a ratio of the first external sealing diameter (the external diameter of the portion ‘FSP’ in the annotated figure) to the guide diameter (portion labeled ‘GD’ in the annotated figure) from the control slide is in a range between 1.12 and 1.20 (the ratio is taken from measurements of the original scale figures wherein the outer diameter of the first sealing portion is 2.1 cm and the internal diameter of the guide diameter is 1.8 cm; wherein the ratio of first external sealing diameter to the guide diameter is a ratio of 2.1 cm to 1.8 cm which is 1.1667).

Additionally, it is considered that the Moog reference discloses wherein a ratio of the first external diameter of the second sleeve portion (the external diameter of the portion ‘SSP’ between the lines ‘A1’ and ‘A2’ in the annotated figure) to the guide diameter (portion labeled ‘GD’ in the annotated figure) from the control slide is in a range between 1.15 and 1.35 (the ratio is taken from measurements of the original scale figures wherein the outer diameter of the second sleeve portion between the lines ‘A1’ and ‘A2’ is 2.4 cm and the internal diameter of the guide diameter is 1.8 cm; wherein the ratio of first external sealing diameter to the guide diameter is a ratio of 2.4 cm to 1.8 cm which is 1.333).
In regards to claim 12, the Moog reference discloses wherein the control slide (‘CS’ which includes the slide collar ‘SC’ in the annotated figure) has an annular groove (considered the groove in which the seal 1 is received) extending externally around a circumference of the control slide configured to receive a sealing ring (1) and the annular groove is arranged such that the annular groove, as viewed axially, is located in a region of the second sleeve portion (‘SSP’ in the annotated figure) when the control slide is seated on the internal step of the installation sleeve (see annotated figure for the seal 1 being located between the lines ‘A1’ and ‘A2’).
In regards to claim 17, the Moog reference discloses wherein a ratio of the first external sealing diameter (the external diameter of the portion ‘FSP’ in the annotated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In case the above rejections are not persuasive, an alternative rejection is provided below.
Claims 1-8, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moog (“2-Way Slip-In Cartridge Valves Directional and Pressure Function; Non-Patent Literature citation number 1 listed on the Information Disclosure Statement dated 10/27/2020).
Regarding claim 1, the Moog reference discloses a pilot-operated hydraulic directional cartridge valve (EO poppet depicted on page 7; also as depicted in the annotated figure below) having an installation sleeve (considered the combination of elements labeled ‘IS’ in the annotated figure) configured to be inserted into an installation bore of a hydraulic block (10; as depicted in the figure on page 5) and including an internal bore (considered the port in the hydraulic block 10 that receives the sleeve and cap 6 as shown in figure 5), a first sleeve portion (considered the portion of the installation sleeve at ‘FSP’ in the annotated figure) positioned towards a first front end face (considered the end face labeled ‘FFEF’ in the annotated figure) of the installation sleeve, the first sleeve portion having a first external sleeve diameter (considered the external diameter of the portion labeled ‘FSP’ in the annotated figure), a third sleeve portion (considered the portion of the installation sleeve at ‘TSP’ in the annotated figure) positioned towards a first rear end face (considered the end face labeled ‘FREF’ in the annotated figure) of the installation sleeve, the third sleeve portion having a second external sealing diameter (considered the external diameter of the portion labeled ‘TSP’ in the annotated figure) that is larger than the first external sealing diameter (see annotated figure); and a second sleeve portion (considered the portion of the installation sleeve at ‘SSP’ between the lines ‘A1’ and ‘A2’ in the annotated figure) between the first sleeve portion and the third sleeve portion defining a row of radial 
The Moog reference does not expressly disclose (i.e., numerically) that a ratio of the first external sealing diameter to the guide diameter for the control slide is in a range between 1.10 and 1.28.  
However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the control slide is guided on a guide diameter of the installation sleeve.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the guide diameter for the control slide to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.10 and 1.28, of the first external sealing diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.

However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the control slide is guided on a guide diameter of the installation sleeve.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the guide diameter for the control slide to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.12 and 1.27, of the first external sealing diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.
In regards to claim 3, the Moog reference discloses wherein the control slide (‘CS’ in annotated figure) is configured to cooperate with an internal step (portion of the installation sleeve ‘IS’ labeled ‘Step’ in the annotated figure) located on the installation sleeve in the internal bore via a seat control edge (considered the portion of the control 
The Moog reference does not expressly disclose (i.e., numerically) that a ratio of the first external sealing diameter to the guide diameter for the control slide is in a range between 1.10 and 1.22.  
However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the control slide is guided on a guide diameter of the installation sleeve.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the guide diameter for the control slide to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.10 and 1.22, of the first external sealing diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.

However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the control slide is guided on a guide diameter of the installation sleeve.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the guide diameter for the control slide to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.12 and 1.20, of the first external sealing diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.
In regards to claim 5, the Moog reference discloses wherein a second internal diameter of the installation sleeve is substantially constant (considered the portion of the opening in the installation sleeve that is proximate the port A) from the first front end 
The Moog reference does not expressly disclose (i.e., numerically) that a ratio of the first external sealing diameter to the second internal diameter of the installation sleeve is in a range between 1.10 and 1.30.
However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the installation sleeve has a second internal diameter.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the second internal diameter of the installation sleeve to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the second internal diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.10 and 1.30, of the first external sealing diameter to the second internal diameter of the installation sleeve in order to obtain a desired flow throughput and/or flow profile.
In regards to claim 6, the Moog reference discloses wherein the first external diameter of the second sleeve portion is constant (it is considered that the external 
The Moog reference does not expressly disclose (i.e., numerically) that a ratio of the first external diameter of the second sleeve portion to the guide diameter is in a range between 1.15 and 1.35.
However, the Moog reference discloses wherein the second sleeve portion has a first external diameter and the control slide is guided on a guide diameter of the installation sleeve.  It is considered that one of ordinary skill in the art would have been able to compare the first external diameter to the guide diameter for the control slide to obtain a ratio.  
Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.15 and 1.35, of the first external diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.
In regards to claim 7, the Moog reference does not expressly disclose wherein the internal step (‘Step’ in the annotated figure above) on the installation sleeve has a width in a range between 0.8 mm and 1.7 mm.

In regards to claim 8, the Moog reference discloses a circumferentially rounded relief notch (it is considered that the groove in which the lower sealing member on the external surface of the installation sleeve is received within the circumferentially rounded relief notch wherein the notch is rounded in that the notch extends around the outer side of the installation sleeve) arranged externally at a first transition (it is considered that the notch is located proximate the sloped surface that signifies the transition from the first sleeve portion ‘FSP’ to the second sleeve portion ‘SSP’, see annotated figure) from the first sleeve portion to the second sleeve portion and wherein a second external diameter of the installation sleeve in the relief notch is smaller than the first external sealing diameter (see annotated figure).
In regards to claim 12, the Moog reference discloses wherein the control slide (‘CS’ which includes the slide collar ‘SC’ in the annotated figure) has an annular groove (considered the groove in which the seal 1 is received) extending externally around a circumference of the control slide configured to receive a sealing ring (1) and the annular groove is arranged such that the annular groove, as viewed axially, is located in a region of the second sleeve portion (‘SSP’ in the annotated figure) when the control 
In regards to claim 17, the Moog reference does not expressly disclose (i.e., numerically) that a ratio of the first external sealing diameter to the guide diameter for the control slide is in a range between 1.12 and 1.25.  
However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the control slide is guided on a guide diameter of the installation sleeve.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the guide diameter for the control slide to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.12 and 1.25, of the first external sealing diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.

However, the Moog reference discloses wherein the first sleeve portion has a first external sealing diameter and the installation sleeve has a second internal diameter.  It is considered that one of ordinary skill in the art would have been able to compare the first external sealing diameter to the second internal diameter of the installation sleeve to obtain a ratio.  
Additionally, it is considered that the first external sealing diameter would have been set by the ISO 7368 standard so that the cartridge valve would fit in a desired manifold.  Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the second internal diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.15 and 1.25, of the first external sealing diameter to the second internal diameter of the installation sleeve in order to obtain a desired flow throughput and/or flow profile.
In regards to claim 19, the Moog reference does not expressly disclose (i.e., numerically) that a ratio of the first external diameter of the second sleeve portion to the guide diameter is in a range between 1.20 and 1.30.

Further, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size/diameter of the guide diameter of the installation sleeve in order to obtain a desired ratio, such as between 1.20 and 1.30, of the first external diameter to the guide diameter of for the control slide in order to obtain a desired flow throughput and/or flow profile.
In regards to claim 20, the Moog reference does not expressly disclose wherein the internal step (‘Step’ in the annotated figure above) on the installation sleeve has a width in a range between 1 mm and 1.5 mm.
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that produce [was] not of innovation but of ordinary skill and common sense” (KSR).  It is considered that one of ordinary skill in the art at the effective filing date of the invention would have been able to adjust size of the internal .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moog ((“2-Way Slip-In Cartridge Valves Directional and Pressure Function; Non-Patent Literature citation number 1 listed on the Information Disclosure Statement dated 10/27/2020) in view of Brundage (US 4596271).  
In regards to claim 15, the Moog reference discloses wherein the annular groove (it is considered that the seal 1 is received within the groove as shown in the annotated figure) is located in a guide region of the control slide.
The Moog reference does not disclose the control slide has pressure-compensating channels on both sides of the annular groove.
However, the Brundage reference teaches a control slide (piston P) having a plurality of pressure-compensating channels (26) on an outer circumferential surface of the control slide and wherein the control slide is located within a cartridge (H).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the control slide of the Moog reference with a plurality of pressure-compensating channels as taught by the Brundage reference wherein the pressure-compensating channels are arranged along the entire outer surface of the control slide in order to promote pressure balancing across the control slide.
It is considered that the modification to include a plurality of pressure-compensating channels along the entire outer circumference of the control slide (as .

Allowable Subject Matter
Claims 9-11, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the prior art of record does not disclose or suggest the installation sleeve has a circumferential groove internally in the region of the row of radial openings and a depth of the circumferential groove is approximately 2 mm in combination with the other limitations of the claim 1.
In regards to claim 10, the prior art of record does not disclose or suggest the control slide includes an axial bore lying in a fluid path between a second front end face and a second rear end face of the control slide, the second front end face located in the region of the internal step of the installation sleeve; the axial bore has a first bore diameter over a certain length from the second front end face and a second bore diameter adjoining the first bore diameter, the second bore diameter smaller than the first bore diameter; and a second transition between the first bore diameter and the second bore diameter on the control slide is arranged such that, in operation, as viewed from the second front end face, the second transition is also located behind the row of 
In regards to claim 16, the prior art of record does not disclose or suggest a valve cover seated on the installation sleeve, the control slide projecting into the valve cover, wherein the slide collar, together with the valve cover, separates a first control chamber and a second control chamber from one another, and wherein, to actuate the control slide, pressurizing medium is supplied to the first control chamber via a pilot valve and pressurizing medium is discharged from the second control chamber in combination with the other limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753